Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 09/09/2020, 04/15/2021, 10/28/2021 & 02/22/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to because of minor informalities.  “Grand-Range direction” in figures 7 & 8 should read “Ground-Range direction”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 & 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first radar”  and “the second radar” in line 4. Also, claim 7 recites the limitations “the first radar” and “the second radar” in line 3.
There is insufficient antecedent basis for these limitations in the claims. Claims 2-5 are also rejected because they depend on the rejected independent claim 1. 
Claim 1 recites the limitation “the respective radio wave receiving point” in line 10. Also, claim 7 recites the limitation “the respective radio wave receiving point” in line 9.
 There is insufficient antecedent basis for these limitations in the claims.
Claims 2-5 are also rejected because they depend on rejected independent claim 1.
Claim 1 & 7 recite the limitation “calculating a phase difference in each of a plurality of reflected signals present in each of pixels included in first and second radar images”. It’s not clear if the first and second radar images are the previously stated first and second radar or if they are new.
Claims 1 & 7 recite calculating a difference between pixel values of pixels being complex numbers at corresponding pixel positions among a plurality of pixels included in the first radar image and a plurality of pixels resulting from phase rotation included in the second radar image. It is not clear what “being complex number” mean in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama (US20180011187A) in view of Patrick (US4720679).
Consider claim 1, Katayama discloses radar image processing device, comprising: processing circuitry performing a process of (para 002 discloses a synthetic aperture radar ( SAR ) signal processing apparatus): calculating a phase shift component in a first axis direction on a two-dimensional inclined surface included in the first radar image and the second radar image (para 75 discloses estimating the interference phase of the reflected signals that is proportion to the distance r1-r2), the first axis being an axis of the inclined surface inclined with respect to a ground-range direction (fig. 6 discloses the axis of inclined surface inclined to the ground-range direction); calculating a phase on a surface parallel to the inclined surface with respect to the inclined surface (para 76 discloses estimating the phase difference of the reflected signals from the scatterer between the two SAR images is similarly defined under the assumption that a virtual scatterer is present at a position on the ground surface corresponding to the position a of the scatterer. See also fig. 6 “surface parallel to incline surface”); and calculating a phase difference in each of a plurality of reflected signals present in each of pixels included in first and second radar images (para 60 discloses generating corrected interference phase for each pixel in the SAR image from the phase subtractor), the phase difference being a difference between phases with respect to the respective radio wave receiving points from a phase shift component calculated and a phase calculated (para 60 discloses the phase subtractor subtracts orbital fringe from interference phase); calculating each of phase rotation amounts in a plurality of pixels included in the second radar image from each phase difference calculated (para 80 discloses the phase difference calculator outputs the product of the complex number of the signal of a pixel in one SAR image and the conjugate complex number of the signal of the corresponding pixel in the other SAR image); Katayama fails to disclose rotating phases in a plurality of pixels included in the second radar image on a basis of the respective rotation amounts calculated and calculating a difference between pixel values of pixels being complex numbers at corresponding pixel positions among a plurality of pixels included in the first radar image and a plurality of pixels resulting from phase rotation included in the second radar image.
However, Patrick discloses rotating phases in a plurality of pixels included in the second radar image on a basis of the respective rotation amounts calculated (col. 15, lines 49-53 disclose the phase components of the pixel values of the second image pair are rotated by a phase rotating means in accordance with the distortion indicated by the phase map to create phase rotated second real and imaginary images),
and calculating a difference between pixel values of pixels being complex numbers at corresponding pixel positions among a plurality of pixels included in the first radar image and a plurality of pixels resulting from phase rotation included in the second radar image (col. 15, lines 54-58 disclose a first complex image combining means adds and subtracts the first and second real images to generate and a sum real image for storage in a sum real image memory  and a difference real image for storage in a difference real image memory. Col.17, lines 3-11 disclose the rotated real image in a corrected real image memory  is used to determine the proper sign for each pixel value of the dominant and subdominant images. That is, a sign adjusting means assigns pixel values corresponding to each pixel of memory which is positive in memory a positive sign and assigns each pixel which corresponds to a negative pixel a negative sign).
It would have been obvious at the time of the effective filing date of the application to modify Katayama to incorporate the teachings of Patrick to include the above limitation. The motivation would have been to effectively suppress the reflected signals from the image.
Consider claim 2, Katayama discloses the radar image processing device according to claim 1, wherein a radar image group includes two or more radar images capturing one observation area from radio wave receiving points different from each other (para 4 discloses SAR images are captured at k1 and k2 each representing the orbital position of the platform. k2 has a different position from k1), the process calculates the phase shift component in the first axis direction on 58Attorney Docket No: 1163-1716PUS1 the inclined surface for each combination of two radar images included in the radar image group image (para 75 discloses estimating the interference phase of the reflected signals that is proportion to the distance r1-r2),  one of the radar images included in each combination being the first radar image (fig. 6 “radar image captured at k1), the other of the radar images included in each combination being the second radar image (fig. 6 “radar image captured at k2”), the process calculates, for each combination of two radar images, the phase difference in each of the plurality of reflected signals from the phase shift components calculated for each combination and the phases calculated (para 60 discloses generating corrected interference phase for each pixel in the SAR image from the phase subtractor, the phase subtractor subtracts orbital fringe from interference phase), the process calculates, for each combination of two radar images, each of the phase rotation amounts of the plurality of pixels included in the second radar image from the respective phase differences calculated for each combination (para 80 discloses the phase difference calculator outputs the product of the complex number of the signal of a pixel in one SAR image and the conjugate complex number of the signal of the corresponding pixel in the other SAR image).
Katayama fails to specifically disclose the process rotates, for each combination of two radar images, the phases of the plurality of pixels included in the second radar image on a basis of the respective rotation amounts calculated for each combination, and calculates a difference between pixel values of pixels at corresponding pixel positions among the plurality of pixels included in the first radar image and the plurality of pixels resulting from the phase rotation included in the second radar image, and the radar image processing device includes combining differences at corresponding pixels position among the respective differences calculated for each combination. 
However, Patrick discloses the process rotates, for each combination of two radar images, the phases of the plurality of pixels included in the second radar image on a basis of the respective rotation amounts calculated for each combination (col. 15, lines 49-53 disclose the phase components of the pixel values of the second image pair are rotated by a phase rotating means in accordance with the distortion indicated by the phase map to create phase rotated second real and imaginary images), and calculates a difference between pixel values of pixels at corresponding pixel positions among the plurality of pixels included in the first radar image and the plurality of pixels resulting from the phase rotation included in the second radar image, and the radar image processing device includes combining differences at corresponding pixels position among the respective differences calculated for each combination (col. 15, lines 54-58 disclose a first complex image combining means adds and subtracts the first and second real images to generate and a sum real image for storage in a sum real image memory  and a difference real image for storage in a difference real image memory. Col.17, lines 3-11 disclose the rotated real image in a corrected real image memory  is used to determine the proper sign for each pixel value of the dominant and subdominant images. That is, a sign adjusting means assigns pixel values corresponding to each pixel of memory which is positive in memory a positive sign and assigns each pixel which corresponds to a negative pixel a negative sign).
It would have been obvious at the time of the effective filing date of the application to modify Katayama to incorporate the teachings of Patrick to include the above limitation. The motivation would have been to effectively suppress the reflected signals from the image.
Consider claim 3, Katayama discloses the radar image processing device according to claim 2, further comprising: calculating an image in which the plurality of reflected signals are extracted, from pixel values of the plurality of pixels included in the first radar image and the respective differences obtained by the combining (para 67 discloses the pixel extractor 1076 extracts the pixels of the scatterers at the specified height using the topographic fringe received at the topographic fringe receiver 1075 and the phase of the topographic fringe of the scatterer to be extracted that is calculated at the phase calculator 1074).
Claim 4 is rejected using the same analysis for claim 2 (but in the case with reference to two set of combination of radar images).  
Consider claim 5, Katayama discloses the radar image processing device according to claim 4, further comprising: estimating a position of a scatterer present in the observation area by using the interference phases calculated (see para 13).  
Consider claim 6, Katayama discloses a radar image processing device comprising: processing circuitry performing a process of: calculating a phase difference in each of a plurality of reflected signals present in each of pixels included in first and second radar images (para 80 discloses the phase difference calculator calculates the phase difference between the pixel of interest of one of the two SAR images and the corresponding pixel of the other SAR image), the first radar images capturing an observation area from a first radio wave receiving points and the second radar images capturing an observation area same as the observation area from a second radio wave receiving points (fig. 6 radar images captured at k1 and k2), the phase difference being a difference between a phase with respect to the first radio wave receiving point and a phase with respect to the second radio wave receiving point, with respect to a two-dimensional surface inclined by an inclination angle against a ground-range direction (para 60 discloses generating corrected interference phase for each pixel in the SAR image from the phase subtractor, phase subtractor subtracts orbital fringe from interference phase); 
calculating each of phase rotation amounts in a plurality of pixels included in the second radar image from each phase difference calculated (para 80 discloses the phase difference calculator outputs the product of the complex number of the signal of a pixel in one SAR image and the conjugate complex number of the signal of the corresponding pixel in the other SAR image); 
Katayama fails to specifically disclose rotating phases in a plurality of pixels included in the second radar image on a basis of the respective rotation amounts calculated, and calculating a difference between pixel values of pixels being complex numbers at corresponding pixel positions among a plurality of pixels included in the first radar image and a plurality of pixels resulting from phase rotation included in the second radar image.
However, Patrick discloses disclose rotating phases in a plurality of pixels included in the second radar image on a basis of the respective rotation amounts calculated (col. 15, lines 49-53 disclose the phase components of the pixel values of the second image pair are rotated by a phase rotating means in accordance with the distortion indicated by the phase map to create phase rotated second real and imaginary images),
and calculating a difference between pixel values of pixels being complex numbers at corresponding pixel positions among a plurality of pixels included in the first radar image and a plurality of pixels resulting from phase rotation included in the second radar image (col. 15, lines 54-58 disclose a first complex image combining means adds and subtracts the first and second real images to generate and a sum real image for storage in a sum real image memory  and a difference real image for storage in a difference real image memory. Col.17, lines 3-11 disclose the rotated real image in a corrected real image memory  is used to determine the proper sign for each pixel value of the dominant and subdominant images. That is, a sign adjusting means assigns pixel values corresponding to each pixel of memory which is positive in memory a positive sign and assigns each pixel which corresponds to a negative pixel a negative sign).
It would have been obvious at the time of the effective filing date of the application to modify Katayama to incorporate the teachings of Patrick to include the above limitation. The motivation would have been to effectively suppress the reflected signals from the image.
Claim 7 is rejected using the same rationale that was used for the rejection of claim 1.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648